PER CURIAM.
Appellant brought this action to foreclose a mechanic’s lien and the appellee counterclaimed alleging defective work. The case was tried non-jury in November, 1999, and over three years later the trial court entered a final judgment containing no explanation as to the amount of the judgment for appellee.
The court made no statements indicating its reasoning at the conclusion of the trial, nor did it have the benefit of the transcript when it entered the final judgment. Under these circumstances a new trial is required. Donn v. Donn, 733 So.2d 581 (Fla. 4th DCA 1999) (ten month delay and no findings in the judgment supporting alimony award required new trial); Porter v. Estate of Spates, 693 So.2d 88 (Fla. 1st DCA 1997) (twenty month delay between trial and judgment, where judgment did not explain factual basis for finding of undue influence, required new trial). Reversed.
KLEIN, STEVENSON and SHAHOOD, JJ., concur.